Citation Nr: 1448166	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-04 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a sleep disturbance.

2.  Entitlement to an increased rating for a left shoulder disability, currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for a right shoulder disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to April 1997 and from May 1998 to February 2002.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In a July 2012 decision, a Decision Review Office (DRO) granted a separate 10 percent evaluation for scars from surgeries for the service-connected bilateral shoulder disabilities.  That determination was not appealed.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in October 2012.  A transcript of the proceeding is of record.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA.  
 
The issues of entitlement to increased ratings for left and right shoulder disabilities are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In July 2012, prior to the promulgation of a Board decision, a DRO granted the Veteran's claim of entitlement to service connection for sleep disturbance.  


CONCLUSION OF LAW

The issue of entitlement to service connection for sleep disturbance is moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101 , 20.200, 20.202 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2010, the Veteran filed a claim for service connection for sleep disturbance.  The RO denied the claim in the appealed December 2010 rating decision.  The Veteran perfected an appeal and, thus, conferred appellate jurisdiction to the Board to review the merits of this claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101 , 20.200, 20.202.  While the Veteran's claim was within the Board's jurisdiction, but prior to the Board promulgating a decision in the appeal, a DRO granted the Veteran's claim.  The benefit sought on appeal has been granted, and there remains no case in controversy.  Consequently, the appeal for entitlement to service connection for a sleep disturbance is moot.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.202 .


ORDER

The appeal for entitlement to service connection for sleep disturbance is dismissed.  






REMAND

The Veteran contends, in effect, that his left and right shoulder disabilities are more severe than is reflected in the 20 percent rating assigned for each shoulder disability.  His shoulders were most recently examined for rating purposes in April 2012.  At his October 2012 hearing before the undersigned, the Veteran testified that his shoulder disabilities had become more severe since the April 2012 VA examination.  He also testified that his shoulder disabilities were more severe during the winter months, in colder weather.  Thus, an additional examination of the shoulders is warranted, during an interval of colder weather if possible to better reflect the severity of his disabilities during flare-ups.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  This should include VA treatment records as well as records from the Exedus Health Care Network, the University of Utah Health Care, and Tooele Orthopaedics and Sports Medicine, in Tooele, Utah.  

2.  The records contained within the computer disc in the claims file from Exedus Health Care Network (received in December 2010) should be associated with the electronic records in Virtual VA or the Veterans Benefits Management System.  
 
3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected left and right shoulder disabilities.  To the extent possible, this examination should be conducted in colder weather, to better reflect the status of the shoulder disabilities during flare ups.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The AOJ should ensure that the examiner provides all information required for rating purposes.  To the extent possible, the examiner should distinguish the manifestations of the service-connected disabilities from those of any non service-connected disorders.  The examiner should also provide an assessment of the impact of each shoulder disability on the Veteran's ability to work.  This should include the effects of medications taken for pain associated with the shoulder disabilities (as raised by the Veteran in submitted statements).  

The rationale for all opinions expressed should also be provided.
 
4.  The AOJ should also undertake any other development it determines to be warranted.
 
5.  Then, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


